NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
POWERTECH TECHNOLOGY INC.,
Pla,intiff-Appellan,t,
V.
TESSERA, INC.,
Defen,dant-Appellee.
2010-1489
Appeal from the United StateS DiStrict C0urt for the
Northern District of California in case no. 10-CV-0945,
Judge CIaudia Wi1ken.
ON MOTION
ORDER
The parties move for an extension of time for Tessera,
Inc. to file its brief, and Powertech Technology, Inc. to file
its reply brief
Upon consideration thereof
IT ls 0RDERED THAT:

POWERTECH V. TESSERA 2
The motion is granted Tessera shall file its brief by
January 3, 2011. P0wertech shall file its reply brief by
February 14, 2011.
FOR THE CoURT
NOV 29 2010
lsi J an Horbal_\{
Date J an H0rbaly
Clerk
ccc Kenneth E. Krosin, Esq.
M0rgan Chu, Esq.
U.3. 3GUR`FSEA§PPEALS FOR
52 1 THE FED L ClRCU|T
NGV 29 2010
1ANHoRBALv
cum